DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-20 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of methods of operating an automated kiosk for detecting insertion of the identity device in the receptacle and reading stored biometric data describing a biometric parameter of a user from the identity device.  The method involves receiving an object storing stored biometric data describing a biometric parameter of the user in a receptacle of a security device and from a user, and thus ensures simple and efficient operation of the automated kiosk.  The method involves receiving an object storing stored biometric data describing a biometric parameter of the user. The stored biometric data is read from object. The sensed biometric data is generated by sensing directly, using a biometric sensor of the security device. A confidence factor is determined using a first degree of trust combined with a second degree of match between stored biometric data and sensed biometric data assigned to the object. A user input indicating a desired activity to be taken with respect to the security device is received from an input device of security device. A risk factor is determined based on a combination of the confidence factor and the user input. The risk factor is compared to a selected pre-determined threshold. A selected level of access is granted to the security device from among several levels of access to the security device when the risk factor satisfies the selected pre-determined threshold.   A confidence factor is determined using a first degree of trust, assigned to the object, combined with a second degree of match between the stored biometric data and the sensed biometric data. A user input is received indicating a desired activity. A risk factor is determined based on a combination of the confidence factor and the user input. The risk factor is compared to a selected pre-determined threshold. The user is granted a selected level of access to the security device from among different levels of access to the security device when the risk factor satisfies the selected pre-determined threshold.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
Consider claim 1, the best reference found during the process of examination,Varma (US 20200356995 A1), discloses a aspects of the disclosure relate to electronically detecting and responding to a security risk associated with a non-electronic transaction. These aspects include recording and storing a video of a customer entering a financial institution (FI). Upon review of the video, the method confirms that the customer is a legacy customer and then deletes the video, or confirms that the customer is a non-legacy customer. If the customer is a non-legacy customer, the method stores the video for an amount of time sufficient to quantify a security risk associated with the customer. The method may then use an input device including at least one customer-imperceptible biometric sensor to retrieve information about the customer. The method compares the stored video to the biometric information to adjust a level of the security risk associated with the customer or transaction. If the security risk is lower than a threshold, the method may delete the video.
Consider claim 1, another best reference found during the process of examination,Rofougaran (US 20100328032 A1), discloses computing unit includes a radio that communicates with at least one external station in a femtocell access point (AP) mode of operation. A processing module executes a plurality of applications including a femtocell application in the femtocell AP mode of operation and a multi-level security application that authenticates a user of the computing unit and that restricts access to the femtocell application based on the authentication of the user.
Claims 7 and 13 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 7 and 13 are patentable over related arts.  Claims 2-6, 8-12 and 14-20 depend from claims 1, 7, and 13.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689